DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 7/25/2022. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments are sufficient to obviate the prior objections and 112(b) rejections, as well as the prior 102 rejections of claims 11-18. New grounds necessitated by amendment follow.
The amendments are sufficient to overcome the prior statutory double patenting rejection over US 10,047,303.
Regarding the obviousness type double patenting rejection, "Applicant respectfully requests this rejection be held in abeyance until at least one claim is found allowable. MPEP §804, subsection I(B)1 states: "A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers)."
"As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated."
The examiner respectfully maintains the obviousness type double patenting rejection.

Applicant's amendments to independent claim 1 are not sufficient to overcome EP 2,671,623 (Korkin) in view of GB 2,482,984 (Lievois). Korkin teaches a first sensor ("multiphase flow meter 1" - ¶s 27 & 28, fig 1) positioned upstream ("multiphase flow meter 1" may be downhole - fig 1 & ¶ 27 - and "chemical injection arrangement 60" is at the surface: fig 6 & ¶ 50) from the chemical injection device ("chemical injection arrangement 60") that provides feedback to the controller ("A control and data acquisition arrangement 16 is coupled to the multiphase flow meter 1" - ¶ 28). The examiner respectfully maintains the prior art rejection of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16 & 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 16 & 17 both recite "the fluid condition". This lacks proper antecedent basis in parent claim 15 resulting from the present amendments to claim 15. This makes it unclear if claims 16 & 17 are reciting a new feature using improper antecedent terminology or if they are referencing a prior element using inconsistent nomenclature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 & 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,671,623 (Korkin) in view of GB 2,482,984 (Lievois). Applicant included a copy of both the Korkin & Lievois references in their IDS filed 12/21/2020 and therefore the Office respectfully does not include additional copies with this action.
	Independent claim 1: Korkin discloses a hydrocarbon extraction system (title, fig 1 & ¶ 26), comprising:
	an additive management system (figs 1 & 6) configured to oversee hydrate formation (abstract & ¶ 53) in the hydrocarbon extraction system (fig 1), the additive management system comprising:
	a first sensor ("multiphase flow meter 1" -  27 & 28) configured to generate feedback relating to at least one parameter of a fluid flowing through the hydrocarbon extraction system ("flow meter" - ibid);
	a first chemical injection device ("chemical injection arrangement 60" - ¶ 50 & fig 6) configured to inject a hydrate inhibitor into the fluid at a first location (¶s 50 & 56; S16 in fig 7), wherein the first sensor is positioned upstream from the first chemical injection device ("[O]ne or more multiphase flow meter 1 may be… connected downhole to the production tubings 10, 11" - ¶ 27 & fig 1. "Chemical injection arrangement 60" is at the surface: fig 6 & ¶ 50); and
	a controller ("control and data acquisition arrangement 16") configured to: 
		receive the feedback from the first sensor ("A control and data acquisition arrangement 16 is coupled to the multiphase flow meter 1… The control and data acquisition arrangement 16 may determine the total flow rate, the flow rates of the individual phases of the multiphase fluid mixture, the density… [et al] based on the measurements provided by the various apparatuses, sensors and detectors…" - ¶ 28);
		determine a likelihood of hydrate formation in the fluid at the first location based on the feedback (S12 & S16 - fig 7; ¶s 50 & 56); and
		determine a flow rate of hydrate inhibitor to inject into the fluid using the first chemical injection device based on the likelihood of hydrate formation at the first location ("The valve 62 is coupled to the control and data acquisition arrangement 16 that initiates and controls the quantity of chemical product 63 to be injected from the vessel 61" - ¶ 50. The opening and closing of valve 62 requires a "time" variable. Pairing time with quantity implicitly results in "a flow rate" determination of the injected chemical. Further, as an intended use limitation, the computer that makes up the "control and data acquisition arrangement 16" - ¶ 28 - is clearly capable of determining a flow rate; MPEP §2114, specifically subsection IV and §2173.05(g)).
	That said, Korkin does not explicitly teach the specific controlling of "flow rate". Lievois teaches an additive management system (title & abstract) for controlling the injection of a hydrate inhibitor (abstract) where the injection flow rate of the hydrator inhibitor is controlled by a controller (abstract & ¶ 49).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to control the flow rate of the injected hydrate inhibitor as taught by Lievois in the system taught by Korkin. As discussed above, Korkin effectually teaches this through the timing of the open and closing of the valve pared with the specific disclosure of the quantity of inhibitor injected (¶ 50), but does not explicitly disclose controlling flow rate. Lievois teaches that this is known (¶ 49) and done specifically in response to measured fluid characteristics of the flow (ibid). This allows the operator to use the correct amount of inhibitor, but not more than necessary (¶ 10) as well as allows the operator to be warned about an ineffective amount being used (¶ 49).

	Dependent claims 2-4 & 6-8: The combination further discloses
Claim 2: the controller is configured to control the chemical injection device to inject the hydrate inhibitor at the determined flow rate (Korkin: "The valve 62 is coupled to the control and data acquisition arrangement 16 that initiates and controls the quantity of chemical product 63 to be injected from the vessel 61" - ¶ 50. The opening and closing of valve 62 requires a "time" variable. Pairing time with quantity implicitly results in "a flow rate" determination of the injected chemical. Further, as an intended use limitation, the computer that makes up the "control and data acquisition arrangement 16" - ¶ 28 - is clearly capable of controlling the flow rate through the timing of the opening-and-closing of valve 62; MPEP §2114, specifically subsection IV and §2173.05(g). In other words, computer 16 computes the quantity of the injected inhibitor 63 and controls the timing of the opening-and-closing of valve 62 to release the injected inhibitor 63 in the specified quantity - ¶ 50. This is, effectually, "controlling 'chemical injection arrangement 60' to inject chemical 63 at the determined flow rate" as claimed. The claim does not require a pump that is operated at a specific flow rate, and it is improper to read such a limitation as "pump" into claim 2, as Applicant themselves note in the final paragraph of the present specification. Further, Lievois explicitly teaches control of the injection at the determined flow rate: ¶ 10).

Claim 3: a user interface operatively coupled to the controller (Korkin: "The control and data acquisition arrangement 16 may comprise a computer" - ¶ 28; monitor clearly shown in fig 6), wherein the controller is configured to cause the user interface to display a recommendation to adjust the flow rate of the hydrate inhibitor to the determined flow rate (¶ 60; The examiner notes that this is also an intended use limitation as discussed for claim 2 above; MPEP §2114, specifically subsection IV and §2173.05(g). Further, Lievois explicitly teaches alerting the operator to a recommended change in the flow rate: ¶ 49).

Claim 4: the first sensor ("[O]ne or more multiphase flow meter 1". Fig 2 shows details of element 1) is a conductivity probe ("source 33" and "detector 34" - both sub-elements of flow meter 1: fig 2 - are a together gamma ray probe that measures the attenuation of gamma photons when passed through the fluid: ¶s 36, 37, & 41. This can reasonably be called a radiation "conductivity probe" as it measures the fluid's conductivity of radiation. The claim does not recite electrical conductivity, and it is improper to import such a limitation into the claim where not expressly required, as Applicant themselves note in the final paragraph of the present specification), and wherein the controller is configured to determine a proportion of water in the fluid based on the feedback from the conductivity probe (¶ 41) and to determine the likelihood of hydrate formation based on the proportion of water in the fluid (fig 7).

Claim 6: the first sensor ("[O]ne or more multiphase flow meter 1". Fig 2 shows details of element 1) is configured to measure temperature and pressure (Korkin: "The pressure sensors 31, 32… the temperature sensor 36, 37…" - ¶ 40. These are sub-elements of "flow meter 1" as shown in fig 2), and wherein the additive management system comprises a second sensor configured to measure a third parameter of the fluid (A plurality of flow meters may be used: "one or more multiphase flow meter 1 may be installed within the surface flow line 12 or connected to the surface flow line 12 or connected downhole to the production tubings 10, 11" - last sentence of ¶ 27. Fig 1 shows three flow meters 1 being used. The "second sensor" is drawn to any of the other "flow meter 1" / the sensors 31, 32, 33, 34, 35, 36, 37 internal to 1: fig 2), wherein the controller is configured to determine the likelihood of hydrate formation based on the feedback from the first sensor and additional feedback from the second sensor (¶s 52 & 53).

Claim 7:  the additive management system comprises:
	a second sensor configured to generate additional feedback relating to at least one additional parameter of the fluid flowing through the hydrocarbon extraction system (Korkin teaches duplicate systems installed for multiple wells in the overall extraction system: ¶ 64; Lievois likewise teaches multiple wells in the overall system: ¶ 20);
	a second chemical injection device configured to inject the hydrate inhibitor into the fluid at a second location; wherein the controller is configured to (several copies of the measuring system taught by Korkin can be used simultaneously in the field: Korkin, ¶ 64; Lievois likewise teaches multiple wells in the overall system: ¶ 20; the "second chemical injection device" is drawn to the respective component 60 in the respective duplicate measurement system): 
	receive the additional feedback from the second sensor (ibid);
	determine a likelihood of hydrate formation in the fluid at the second location based on the additional feedback from the second sensor (ibid); and
	determine a second flow rate of the hydrate inhibitor to inject into the fluid using the second chemical injection device based on the likelihood of hydrate formation at the second location (ibid), wherein the first sensor is proximate to the first chemical injection device and the second sensor is proximate to the second chemical injection device (ibid).
	In other words, both Korkin and Lievois teach the use of multiple systems at either multiple locations in the same wellbore system, or on other wellbores in the same larger extraction system (cited above).
	Further, the use of multiple wells controlled and monitored & controlled from a single location is exceedingly well known, especially in offshore applications. Claim 7 therefore also amounts to a mere duplication of parts, which has been held to be an obvious variation of a single example of the system. See MPEP §2144.04, subsection VI(B).

	Claim 8: the controller is configured to execute a modeling program using the feedback from the first sensor to determine the likelihood of hydrate formation (Korkin: S12 & S14, figs 8 & 9; ¶s 61 & 62).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of EP 2,671,623 (Korkin) & GB 2,482,984 (Lievois), in further view of US 2010/0044053 (Grimseth).
	Claim 9: The combination discloses all the limitations of the parent claims, and while the system taught by the combination operate continuously (thus clearly implying responsiveness to a "start-up condition, a steady-state condition, and a shut-in condition"), the combination does not expressly disclose formulation for inhibitor injection rate for these specific states. Rather the combination only clearly encompasses the steady-state condition (Korkin, abstract).
	However Grimseth discloses the calculation of hydrate inhibitor injection rate for a start-up condition of a hydrocarbon extraction system (abstract, ¶ 6) as well as a shut-in condition (ibid). This is also done during stead-state operation of the system (¶ 2).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to calculate injection rates for start-up and shut-in of the wellbore as taught by Grimseth, in addition to the steady-state application already taught by the combination.
	First, Grimseth teaches that this is by itself, well known in the prior art (¶ 4) as hydrate formation is generally undesirable in the oilfield, as is also well understood. Second, the calculations (i.e. "modeling") taught by Grimseth are materially simpler and cheaper than the more conventional methods of performing this task, particularly in offshore production platforms with long production systems (¶ 5).


Claims 11 & 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,671,623 (Korkin) in view of US 2008/0312478 (Talley).
Independent claim 11: Korkin discloses a system (figs 1-9) comprising:
a controller ("control and data acquisition arrangement 16") configured to (given the substantial number of clear structural limitations attached to this "configured to" language - see the present claim, as well as dependent claim 13 - the examiner views the following structures as being positively required by the claimed "system", rather than mere intended use for the "controller"):
receive a first feedback from a flow meter (one of the plurality of "one or more multiphase flow meter 1" - fig 1), wherein the first feedback is indicative of a flow rate of a first fluid flowing through a conduit of a hydrocarbon extraction system ("The multiphase flow meter 1 determines the flow rates of the multiphase fluid mixture" - ¶ 30);
receive a second feedback from a first sensor (Any of "pressure sensor 31", "pressure sensor 32", or "temperature sensors 36, 37" - fig 6), wherein the second feedback is indicative of a pressure, a temperature, or a water content of the first fluid (¶ 40);
determine an amount and timing of injection of the second fluid ("The valve 62 is coupled to the control and data acquisition arrangement 16 that initiates and controls the quantity of chemical product 63 to be injected from the vessel 61" - ¶ 50) into the conduit to mix with the first fluid using the first and second feedbacks ("A control and data acquisition arrangement 16 is coupled to the multiphase flow meter 1… The control and data acquisition arrangement 16 may determine the total flow rate, the flow rates of the individual phases of the multiphase fluid mixture, the density… [et al] based on the measurements provided by the various apparatuses, sensors and detectors…" - ¶ 28. "data acquisition arrangement 16 […] initiates and controls the quantity of chemical product 63 to be injected from the vessel 61" - ¶ 50); and
control a valve ("valve 62") to inject the second fluid into the conduit to mix with the first fluid in accordance with the determined amount and timing (¶ 50).
While Korkin does not expressly discuss measuring the concentration of hydrate inhibitor in second fluid "chemical product 63", it must at least be known / considered in order to correctly "initiat[e] and contro[l] the quantity of chemical product 63 to be injected from the vessel 61" (¶ 50). In other words, the "quantity of chemical product 63 to be injected" is logically and naturally different if "chemical product 63" is heavily diluted versus entirely pure. For proper operation of the stated function of "data acquisition arrangement 16" (prior art is presumed to be enabled: MPEP §2121, subsection I), the concentration of 63 must at least be factored into the "amount and timing of injection" of the hydrate inhibitor into the first fluid.
	That said, the concentration of 63 could be static, manually entered, presumed, or the like. It is not inherently measured as claimed. Therefore, Korkin does not expressly disclose receiving a third feedback from a second sensor wherein the third feedback is indicative of a concentration of a hydrate inhibitor within a second fluid.
	However Talley discloses a recovery / regeneration system for hydrate inhibitor (title & abstract) wherein concentration of a hydrate inhibitor within a second fluid is measured ("the liquid bottoms stream 175 contains at least 99% by volume of the hydrate inhibitor mixture added to the petroleum fluid stream 105. In one or more embodiments, as much as 99.95% by volume of the hydrate inhibitor mixture added to the petroleum fluid stream 105 is recovered in the bottoms stream 175" - ¶ 39. "100% of the one or more kinetic hydrate inhibitors and glycol from the aqueous phase stream 150 can be recovered in the bottoms stream 175 from the column 160. The only losses of the kinetic hydrate inhibitors and glycol can occur in the separator 140. And then, only trace amounts (i.e. less than 0.1 wt %) of kinetic hydrate inhibitors and/or glycol are lost due to entrainment in the gas phase stream 142 or oil phase stream 145" - ¶ 40. Talley expressly discloses specific concentrations of hydrate inhibitor in line 175 & storage tank 180 - "99% by volume of the hydrate inhibitor mixture" - which requires measurement thereof. The same is similarly true of the operating pressure of "column 160" - ¶ 35 - which is also "indicative of the concentration" in flowline 175 - ¶ 36 & 37. In other words Talley teaches that the fluid in 175 is of a known concentration, and that "column 160" operates at known pressures. This inherently requires measurement of these variables. These measurements are indicative of the concentration of hydrate inhibitor in 175 & 180, which is a different "second fluid" than "petroleum fluid stream 105" which is to-be-treated by the inhibitor in 175 & 180. This is further supported by Talley disclosing in ¶ 41 that "[a]dditional or fresh inhibitors can be added to the storage container 180 if required… to meet changing process conditions or specifications. As similarly discussed for Korkin above, proper application of inhibitors implicitly requires knowing their concentration).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the hydrate inhibitor recovery system taught by Talley to recovery previously injected hydrate inhibitor taught by Korkin. This allows for recovery of expensive raw materials with a high degree of efficiency (¶ 39), and their subsequent re-injection into the hydrocarbon stream (¶ 41).

	Dependent claims 13 & 14: The combination further discloses
Claim 13: the first sensor (Korkin: Any of "pressure sensor 31", "pressure sensor 32", or "temperature sensors 36, 37" - fig 6) comprises a pressure sensor or a temperature sensor, and the second feedback comprises the pressure or the temperature (¶ 40. The examiner views these as positive structural requirements of the claimed "system" rather than mere intended use for the "controller". Otherwise the claim does not appear to impart any addition limitation to parent claim 11).

Claim 14: the controller is configured to execute a modeling program (Korkin: S12 & S14, figs 8 & 9; ¶s 61 & 62) using the first feedback from the flow meter and the second feedback from the first sensor (ibid) to determine a likelihood of hydrate formation (S14) and to control the amount ("The valve 62 is coupled to the control and data acquisition arrangement 16 that initiates and controls the quantity of chemical product 63 to be injected from the vessel 61" - ¶ 50) and timing (S14 & S16, fig 7; ¶s 50 & 56) of the injection of the hydrate inhibitor to reduce the likelihood of hydrate formation (abstract).

	Independent claim 15: Korkin discloses a method for managing hydrate formation in a hydrocarbon extraction system, comprising:
	receiving a flow rate of a first fluid (production fluid flowing up from the well to the surface through the plurality of "multiphase flow meters 1" - abstract) from a flow meter ("multiphase flow meter 1" as similarly discussed above);
	receiving an environmental condition (pressure) from a first sensor (S11, fig 7; Any of "pressure sensor 31", "pressure sensor 32", or "temperature sensors 36, 37" - fig 6);
	identifying a hydrate formation condition using the flow rate and the environmental condition (S14 & ¶ 55); and
	controlling injection of a second fluid ("chemical product 63 inhibiting hydrate and/or wax formation") into the first fluid in response to the hydrate formation condition ("The valve 62 is coupled to the control and data acquisition arrangement 16 that initiates and controls the quantity of chemical product 63 to be injected from the vessel 61" - ¶ 50; S14 & S16, fig 7; ¶s 50 & 56).
As similarly discussed for claim 11 above, Korkin does not expressly discuss measuring the concentration of hydrate inhibitor in second fluid "chemical product 63" but it must at least be known / considered in order to correctly "initiat[e] and contro[l] the quantity of chemical product 63 to be injected from the vessel 61" (¶ 50). In other words, the "quantity of chemical product 63 to be injected" is logically and naturally different if it is heavily diluted versus entirely pure. For proper operation of the stated function of "data acquisition arrangement 16" (prior art is presumed to be enabled: MPEP §2121, subsection I), the concentration of 63 must at least be factored into the "amount and timing of injection" of the hydrate inhibitor into the first fluid.
	That said, the concentration of 63 could be static, manually entered, presumed, or the like. It is not inherently measured as claimed. Therefore, Korkin does not expressly disclose obtaining a concentration of a hydrate inhibitor within a fluid 63.
	However Talley discloses a recovery / regeneration system for hydrate inhibitor (title & abstract) wherein concentration of a hydrate inhibitor within a second fluid is measured ("the liquid bottoms stream 175 contains at least 99% by volume of the hydrate inhibitor mixture added to the petroleum fluid stream 105. In one or more embodiments, as much as 99.95% by volume of the hydrate inhibitor mixture added to the petroleum fluid stream 105 is recovered in the bottoms stream 175" - ¶ 39. "100% of the one or more kinetic hydrate inhibitors and glycol from the aqueous phase stream 150 can be recovered in the bottoms stream 175 from the column 160. The only losses of the kinetic hydrate inhibitors and glycol can occur in the separator 140. And then, only trace amounts (i.e. less than 0.1 wt %) of kinetic hydrate inhibitors and/or glycol are lost due to entrainment in the gas phase stream 142 or oil phase stream 145" - ¶ 40. Talley expressly discloses specific concentrations of hydrate inhibitor in line 175 & storage tank 180 - "99% by volume of the hydrate inhibitor mixture" - which requires measurement thereof. The same is similarly true of the operating pressure of "column 160" - ¶ 35 - which is also "indicative of the concentration" in flowline 175 - ¶ 36 & 37. In other words Talley teaches that the fluid in 175 is of a known concentration, and that "column 160" operates at known pressures. This inherently requires measurement of these variables. These measurements are indicative of the concentration of hydrate inhibitor in 175 & 180, which is a different "second fluid" than "petroleum fluid stream 105" which is to-be-treated by the inhibitor in 175 & 180. This is further supported by Talley disclosing in ¶ 41 that "[a]dditional or fresh inhibitors can be added to the storage container 180 if required… to meet changing process conditions or specifications. As similarly discussed for Korkin above, proper application of inhibitors implicitly requires knowing their concentration).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the hydrate inhibitor recovery system taught by Talley to recovery previously injected hydrate inhibitor taught by Korkin. This allows for recovery of expensive raw materials with a high degree of efficiency (¶ 39), and their subsequent re-injection into the hydrocarbon stream (¶ 41).

	Dependent claims 16-18: The combination further discloses
Claim 16: the environmental condition comprises temperature, pressure, or both (Korkin: S11, fig 7), and wherein the fluid condition comprises water content (only one of these "conditions" appears to be required by claim 16 by virtue of parent claim 15 recites "at least one of…", as discussed in the 112(b) rejection above. That said, Korkin: figs 8 & 9, ¶s 61-63).

Claim 17: receiving the environmental condition from the first sensor (Korkin: S11, fig 7); receiving the fluid condition from a second sensor (ibid; ¶s 40, 42, & 43); and
	identifying the hydrate formation condition using the flow rate, the environmental condition, and the water content (S12 & S14, fig 7).

Claim 18: the first sensor comprises at least one of a pressure sensor, a temperature sensor (Korkin: S11, fig 7), a conductivity probe, and a salinity sensor.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6, 7, 11, 13, & 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 10-13, & 15 of U.S. Patent No. 10,047,303 in view of EP 2,671,623 (Korkin).
 Although the claims at issue are not identical, they are not patentably distinct from each other. First, the main differences are order of elements, and nomenclature of the intended use. For the structural requirements of the system, there is no difference between the generic "injected chemical" in issued claim 1 and the "hydrate inhibitor" of present claim 1, especially when read in context with the "hydrate condition" language of issued claim 1. Second, the remaining differences are that the present claims are only broader than the issued claims (claim 7 is addressed separately below), with the exception of the present limitation that "the first sensor is positioned upstream from the first chemical injection device" (claim 1); "receive a first feedback from a flow meter" and the "valve" (claim 11). These are taught by Korkin (plurality of flow meters 1 that are upstream from "chemical injection arrangement 60 associated with… the surface flow line 12" - ¶ 50; "valve 62"). It would have been obvious to one of ordinary skill in the art at the time of filing to ensure a sensor upstream of the injection device as this provides data on the stream to the system for fluid that is headed towards, and ready to be acted upon by, the chemical injection device. The valve allows for controlled release of the inhibitor.
Present claim 1 is only  broader that issued claim 13 in view of Korkin as discussed above.
Present claim 2 is only broader than issued claim 13 in view of Korkin as discussed above.
Present claim 3 is only broader than issued independent claim 13 in view of Korkin as discussed above..
Present claim 4 is only broader than issued claim 15 in view of Korkin as discussed above.
Present claim 6 is found in a combination of issued claims 8 & 11, both of which depend from issued claim 1.
Present claim 7 is a mere duplication of parts that has been held to be an obvious variation, as discussed in more detail in the 103 rejection of claim 7 above, and respectfully not repeated again here.
Present claim 11 is only broader than both issued independent claim 1 & 13 in view of Korkin as discussed above.
Present claim 13 is only broader than issued claim 11 in view of Korkin as discussed above.
Present claim 14 is only broader than issued claims 10 and/or 12 in view of Korkin as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676